DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                  CHRISTOPHER RICHARD STRONG,
                           Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D16-1042

                           [February 1, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin  County;   Steven   J.   Levin,  Judge;    L.T.  Case    No.
432015000890CFAXMX.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.